DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 12/10/2020 and 05/19/2021 were reviewed and the listed references were noted.

In light of Applicant’s amendment of Claim 9 to correct the typographical error and in light of Applicant’s deletion of second Claim 10 (actual Claim 19), the objection of records with respect to these claims is withdrawn.

Status of Claims
Claims 1-18, 20, and 21 are pending.  Claim 19 (second Claim 10) is canceled.


Response to Arguments

Applicant's arguments filed on February 23, 2021 with respect to rejection of claims under 35 U.S.C. 102(a)(1)/102(a)(2) have been fully considered; but, they are not found persuasive.  Specifically, in Page 8 of its reply, Applicant recites parts of the specification to further clarify the invention.  However, Applicant has not amended the claims to include the recited portion of the specification.  Subsequently, Applicant (Kwant, Column 5, lines 45-54).  In addition, Applicant argues that Kwant does not disclose “updating one or more of the image or metadata associated with the image to indicate a location of the vanishing point within the image”.  Again, Examiner respectfully disagrees.  Specifically, Kwant discloses that images of the roadway is continuously captured and the vanishing point is being determined based on the contours of the roadways visible in the captured images, which include the receding parallel lines.  Accordingly, the captures images are interpreted as updating one or more images.  THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


b.	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kwant et al.(US 10,331,957).

	Regarding Claim 1, Kwant teaches a method, comprising:
obtaining an image depicting an environment (Kwant, Fig.7D, element 763, " image 763 captures a portion of the roadway where one subset of lanes is going one direction and another subset is going in another direction", Col.13, lines 4-6 ) where an autonomous driving vehicle (ADV) (Kwant, Fig.8A, element 101,vehicle on  autonomous mode)may be located, wherein:
the image comprises a plurality of line indicators (Kwant, Col.7, lines 55-58, "In the example of FIG. 4A, the polylines 401a-401c represent each lane 303a-303a as a series of line segments (e.g., shown as dotted lines) with articulation points between the line segments indicated by circles ", where polylines are lines indicators);

environment (Kwant, Fig.4A, elements 401a-401c, polylines as lines indicators, are centerlines of respective road lines 303a-303c in the environment); 
the image is part of training data for a neural network (Kwant, Col. 15, lines 21-23," a neural network or other machine learning/parallel processing system to automatically detect features such as lane lines in image data ");
determining a plurality of line segments based on the plurality of line 
indicators (Kwant, Col.8, lines 25-28," line segments are drawn from the intercepts of lane lines at the appropriate angles at each cell edge. An example of one line segment is line segment 425", where line segments similar to line segment 425 are centerline of lane lines or line indicators) ; 
determining a vanishing point within the image based on the plurality of line 
segments (Kwant, Col.6 , lines 8-11 ," the system 100 of FIG. 1 introduces a capability to estimate a vanishing point or horizon in a captured image using road lane models that are automatically detected from the captured image data", where road lane model include a plurality of line segments, Fig.4B, element 425.  Also, see Column 5, lines 45-54); and
updating one or more of the image or metadata associated with the image to indicate a location of the vanishing point within the image (Kwant, Abstract, lines 1-3," An approach is provided for estimating a vanishing point or horizon in an image depicting one or more lanes of a roadway".  In addition, Column 5, discloses capturing images by the camera mounted on the vehicle, and using the captured images to determine the vanishing point).

	Regarding Claim 2, Kwant teaches the method of claim 1, wherein determining the plurality of line segments comprises:
determining a longest line segment for each line indicator of the plurality of line indicators. (Kwant, Fig.7A, elements 709, 
where lanes models 707a-707d representing the lane lanes or line indicator, are the longest line segment in each lane lines or line indicator.)

	Regarding Claim 3, Kwant teaches the method of claim 2, wherein a threshold number of points in each line segment are within a threshold distance of a respective line indicator (Kwant, Col.25 ,lines 38-42 ," the computer vision system 103 can simplify the point representation of the lane lines by removing any points from the excess points that are not needed to delineate the polyline or vector-based representation to a predetermined accuracy and/or precision", where the simplification of the point representation of the segments lines or polylines is based on the Ramer-Douglas-Peucker algorithm. The idea of the Ramer-Douglas-Peucker algorithm is that dismissal or excess points are based on the maximum distance between the original curve or lane indicator and the simplified curve or line segment. The maximum distance is the threshold distance).

	Regarding Claim 4, Kwant teaches the method of claim 1, wherein determining the vanishing point with the image based on the plurality of line segments comprises:
determining a plurality of lines based on the plurality of line segments (Kwant, Fig.7A, elements 707a-707d, plurality of extended line segments), wherein:
each line of the plurality of lines corresponds to a line segments of the plurality of line segments (Kwant, Fig.7A, elements 707a-707d); and
each line of the plurality of lines extends from a respective line segment towards a top of the image (Kwant, Fig.7A, elements 707a-707d are extended  and convergent to a vanishing point 711 located at the top of the image).

	Regarding Claim 5, Kwant teaches the method of claim 4, wherein determining the vanishing point based on the plurality of line segments comprises:
determining a location where the at least two of the plurality of lines intersect ( Kwant, Fig.5B, elements 527a-527c are intersection points of plurality of lines 503c-503a), wherein the vanishing point .(Kwant, Col.10 ,lines 2-5 , " the smallest extent 
525b represents the convergence point or vanishing point of the 
extended lane lines 503a-503c, and the horizontal line on which the 
vanishing point falls is the horizon")

	Regarding Claim 6, Kwant teaches the method of claim 5, wherein all of the plurality of lines intersect at the location. (Kwant, Col.10, lines 2-5, "smallest extent 525b represents the convergence point or vanishing point of the extended lane lines 503a-503c, and the horizontal line on which the vanishing point falls is the horizon ", where vanishing point is the location where the extended lines or plurality of lines intersect)

	Regarding Claim 7, Kwant teaches the method of claim 5, wherein at least one of the plurality of lines does not intersect with one or more other lines at the location.(Kwant, Fig.5B, extended lines 503a-503c intersect 3 separates locations at the horizon line) 

	Regarding Claim 8, Kwant teaches the method of claim 1, wherein each line indicator of the plurality of line indicators comprises a curved line (Kwant, Fig.12, step 1203 ," compute polynomial or curve to represent lane lines based on average intercepts and slope ") or a straight line (Kwant, Col.25, lines 29-32, " Once the curve is determined, the computer vision system 103 can initiate the process or converting the curve representations into a polyline or other vector-based representation of the lane lines ", where polylines are straight lines)

	Regarding Claim 9, Kwant teaches the method of claim 1, further comprising:
obtaining additional images depicting additional environments where the (Kwant, Fig.7A, 7B and 7C, elements 705, 723 and 741 are the autonomous vehicle images depicting additional environments taken respectively at time 705,721 and 741), wherein:
the additional images comprise additional pluralities of line 
indicators (Kwant, Col.7, lines 55-58);
the additional pluralities of line indicators represent additional lanes in the 
additional environments (Kwant, Fig.4A, elements 401a-401c);
the additional images are part of the training data for the neural network(Kwant, Col. 15, lines 21-23); 
determining additional pluralities of line segments based on the additional pluralities of line indicators (Kwant, Col.8, lines 25-28);
determining additional vanishing points within the additional images based on the additional pluralities of line segments (Kwant, Col.6 , lines 8-11)  ; and
updating one or more of the additional images or additional metadata associated with the additional images to indicate additional locations of the vanishing points within the additional images (Kwant, Abstract, lines 1-3 and Column 5, where the disclosure is made that images are captured that lead to determination of vanishing points).

	Regarding Claim 10, Kwant teaches the method of claim 1, wherein the plurality of line indicators are based on user input. (Kwant, Col.30, lines 36-39," The MCU 1503 runs a user interface software to facilitate user control of at least some functions of the mobile station 1501 to provide vanishing point/horizon estimation using lane models", where lanes models or polylines are plurality of lines indicators).

	Regarding Claim 11, Kwant teaches the method of claim 1, wherein the plurality of line indicators are based an analysis of the image performed by a computing device. (Kwant, Col.7, lines 59-62." lane models from input images can include, but are not limited to, machine learning approaches using, for instance, neural networks to parametrically represent the lanes ", where lane models or polylines are plurality of line indicators and the machine learning approach is the image analysis performed inherently by a computer or computing device)

	Regarding Claim 12, Kwant teaches a non-transitory machine-readable medium having instructions stored (Kwant, Col.1, lines 58-61, " a non-transitory computer-readable storage medium for determining a horizon in an image depicting one or more lanes of a roadway carries one or more sequences of one or more instructions") therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
(Kwant, Fig.7D, element 763, " image 763 captures a portion of the roadway where one subset of lanes is going one direction and another subset is going in another direction", Col.13, lines 4-6) where an autonomous driving vehicle (ADV) (Kwant, Fig.8A, element 101,vehicle on  autonomous mode) may be located, wherein:
the image comprises a plurality of line indicators (Kwant, Col.7, lines 55-58 , "In the example of FIG. 4A, the polylines 401a-401c represent each lane 303a-303a as a series of line segments (e.g., shown as dotted lines) with articulation points between the line segments indicated by circles ", where polylines are lines indicators);
the plurality of line indicators represent one or more lanes in the 
environment (Kwant, Fig.4A, elements 401a-401c, polylines as lines indicators, are centerlines of respective road lines 303a-303c in the environment); 
the image is part of training data for a neural network (Kwant, Col. 15, lines 21-23," a neural network or other machine learning/parallel processing system to automatically detect features such as lane lines in image data");
determining a plurality of line segments based on the plurality of line 
indicators (Kwant, Col.8, lines 25-28," line segments are drawn from the intercepts of lane lines at the appropriate angles at each cell edge. An example of one line segment is line segment 425", where line segments similar to line segment 425 are centerline of lane lines or line indicators) ; 
determining a vanishing point within the image based on the plurality of line 
segments (Kwant, Col.6 , lines 8-11 ," the system 100 of FIG. 1 introduces a capability to estimate a vanishing point or horizon in a captured image using road lane models that are automatically detected from the captured image data", where road lane model include a plurality of line segments, Fig.4B, element 425); and
updating one or more of the image or metadata associated with the image to 
indicate a location of the vanishing point within the image (Kwant, Abstract, lines 1-3," An approach is provided for estimating a vanishing point or horizon in an image depicting one or more lanes of a roadway").

Regarding claim 20, Kwant teaches a data processing 
system, comprising: a processor (Kwant, Fig.14, element 1403, a processor); and
a memory coupled to the processor to store instructions (Kwant, Fig.14, element 1405, a memory), which when executed by the processor, cause the processor to perform operations, the operations including: obtaining an image depicting an environment (Kwant, Fig.7D, element 763, " image 763 captures a portion of the roadway where one subset of lanes is going one direction and another subset is going in another direction", Col.13, lines 4-6) where an autonomous driving vehicle (ADV) (Kwant, Fig.8A, element 101,vehicle on  autonomous mode)may be located, wherein:
(Kwant, Col.7, lines 55-58 , "In the example of FIG. 4A, the polylines 401a-401c represent each lane 303a-303a as a series of line segments (e.g., shown as dotted lines) with articulation points between the line segments indicated by circles ", where polylines are lines indicators);
the plurality of line indicators represent one or more lanes in the 
environment (Kwant, Fig.4A, elements 401a-401c, polylines as lines indicators, are centerlines of respective road lines 303a-303c in the environment); 
the image is part of training data for a neural network (Kwant, Col. 15, lines 21-23," a neural network or other machine learning/parallel processing system to automatically detect features such as lane lines in image data");
determining a plurality of line segments based on the plurality of line 
indicators (Kwant, Col.8, lines 25-28," line segments are drawn from the intercepts of lane lines at the appropriate angles at each cell edge. An example of one line segment is line segment 425", where line segments similar to line segment 425 are centerline of lane lines or line indicators.) ; 
determining a vanishing point within the image based on the plurality of line 
segments (Kwant, Col.6 , lines 8-11 ," the system 100 of FIG. 1 introduces a capability to estimate a vanishing point or horizon in a captured image using road lane models that are automatically detected from the captured image data", where road lane model include a plurality of line segments, Fig.4B, element 425. Also, see Column 5, lines 45-54 ); and
updating one or more of the image or metadata associated with the image to 
indicate a location of the vanishing point within the image (Kwant, Abstract, lines 1-3," An approach is provided for estimating a vanishing point or horizon in an image depicting one or more lanes of a roadway".  Also, see Column 5, where it is disclosed that captured images lead to determination of the vanishing points).


Claims 13-18 recite programming instructions corresponding to the steps recited in method claims 2-7, respectively. Therefore, the recited instructions of claims 13-18 are mapped to the Kwant reference in the same manner as the corresponding steps in method claims 2-7, respectively.
 
Regarding Claim 21, Kwant teaches “The non-transitory machine-readable medium of claim 12, wherein the plurality of line indicators are based on user input” (Kwant, Column 27, lines 4-8, where a keyboard and other user interfaces are disclosed to receive input from the user and Column 30, lines 36-39).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662